        Case 6:13-cr-10112-JTM Document 769 Filed 04/12/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                             No. 13-10112-01-JTM

GERALD BEASLEY,
           Defendant.



                            MEMORANDUM AND ORDER


      On September 23, 2020, the court denied defendant Gerald Beasley’s motions

(Dkt. 144, 145) for compassionate release under 18 U.S.C. § 3582(c)(l)(A). Beasley has

subsequently moved for reconsideration of the court’s Order, emphasizing his medical

condition includes factors placing him at risk of serious injury from the Covid-19 virus.

The court finds the request for reconsideration should not be granted.

      A motion to reconsider may be granted to correct manifest errors, or in light of

newly discovered evidence; such a motion is directed not at initial consideration but

reconsideration, and is appropriate only if the court has obviously misapprehended a

party's position, the facts, or applicable law, has mistakenly decided issues not

presented for determination, or the moving party produces new evidence which it

could not have obtained through the exercise of due diligence. Anderson v. United Auto

Workers, 738 F.Supp. 441, 442 (D. Kan. 1989). A motion to reconsider is not "a second

chance for the losing party to make its strongest case or to dress up arguments that
           Case 6:13-cr-10112-JTM Document 769 Filed 04/12/21 Page 2 of 3




previously failed." Voelkel v. GMC, 846 F.Supp. 1482 (D.Kan.), aff'd, 43 F.3d 1484 (10th

Cir. 1994). The resolution of the motion is committed to the sound discretion of the

court. Hancock v. City of Oklahoma City, 857 F.2d 1394, 1395 (10th Cir. 1988).

       Independent of Beasley’s medical condition, as this court emphasized in its prior

Order (Dkt. 765, at 2-4), compassionate release should not occur where an appropriate

18 U.S.C. § 3553(a) sentence was issued to address violent criminal activity. The court

detailed the violent nature defendant’s conduct in its earlier order. On this issue, the

defendant’s motion (Dkt. 767, at 5-7) simply presents re-argument in support of a failed

position, and hence is not an appropriate basis for reconsideration. While the defendant

also emphasizes his efforts at rehabilitation, the court at the time of sentencing

presumed such efforts would occur during the course of incarceration.

       The sentence imposed by the undersigned was an appropriate sentence under 18

U.S.C. § 3553(a), and materially shortening it now would result in a sentence which fails

to reflect the seriousness of the offense, the relevant criminal history, and the need for

the sentence to continue to provide just punishment and otherwise promote respect for

the law.




                                             2
        Case 6:13-cr-10112-JTM Document 769 Filed 04/12/21 Page 3 of 3




      IT IS ACCORDINGLY ORDERED this day of April, 2021, that the defendant's

Motion for Reconsideration (Dkt. 767) is hereby denied.




                                        J. Thomas Marten
                                        J. Thomas Marten, Judge




                                           3
